05/01/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0067



                       Supreme Court Cause No. DA 20-0067




 DIANE WENGER,
        Petitioner and Appellant,

                     vs.                                     ORDER

 STATE FARM MUTAL
 AUTOMOBILE INSURANCE
 COMPANY,
        Respondent and Appellee.


        The COURT, having reviewed Appellant’s Notice of Filing at District Court

and Unopposed Motion to Extend Deadline for Appellant’s Initial Brief, and

GOOD CAUSE APPEARING, hereby ORDERS that the deadline for filing

Appellant’s Initial Brief shall be 30 days after this Court’s receipt of the certified

supplemental record from the district court.

        Dated this   day of                    , 2020.




                           JUSTICE, MONTANA SUPREME COURT



                                                                           Electronically signed by:
ORDER                                                                            Mike McGrath 1
                                                                    Chief Justice, Montana Supreme Court
                                                                                  May 1 2020